                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BLUEFIELD

PRINCETON COMMUNITY HOSPITAL
ASSOCIATION, INC.,

       Plaintiff,

v.                                   CIVIL ACTION NO. 1:19-00265

NUANCE COMMUNICATIONS, INC.,

       Defendant.

                    MEMORANDUM OPINION AND ORDER

       Pending before the court is plaintiff’s motion to remand.

(ECF No. 6).   For the reasons that follow, that motion is DENIED.

                           I.   Background

       This civil action arises out of a data breach that occurred

on June 27, 2017.   See Complaint ¶ 1.   Plaintiff Princeton

Community Hospital Association, Inc. (“PCH”) alleges that

software from defendant Nuance Communications, Inc. (“Nuance”)

was integrated into PCH’s hospital computer network.      See id. at

¶ 2.   According to PCH, the “Nuance system was infected by

malicious malware that embedded and destroyed all data.     Shortly

thereafter, the same malicious malware encrypted PCH’s entire

computer health network and destroyed all data content.”     Id. at

¶ 3.   PCH contends that Nuance is responsible for PCH’s total

damages in the amount of approximately $6.8 million, net of

payments from PCH’s insurers.    See id. at ¶ 4.   The complaint

alleges breach of contract and negligence on the part of Nuance.

See id. at ¶¶ 75-86.
     Nuance removed the case to this court on the basis of

diversity jurisdiction.   There is no dispute that complete

diversity exists or that the amount in controversy exceeds

$75,000.   In seeking remand, however, PCH contends that the

Healthcare Master Agreement (“Master Agreement”) entered into

between PCH and Nuance waives Nuance’s right to remove this case

to federal court.   Nuance, of course, disagrees.

     The contract language at issue provides:

     Governing Law. This Agreement shall be governed by the
     laws of the State of West Virginia, USA, without regard
     to choice of law rules, and Company hereby submits to
     the jurisdiction of the federal and state courts
     located in said State and the applicable service of
     process.

Master Agreement § 14.5 (hereinafter referred to as the “Forum

Selection Clause”).   Company is defined in the Master Agreement

on page 1 as PCH.   According to PCH, because it filed this case

in West Virginia state court, Nuance must submit to, or stay in,

the jurisdiction selected by PCH.

                           II.   Analysis

     As a general matter, courts enforce forum selection
     clauses unless it would be unreasonable to do so. See
     M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15, 92
     S. Ct. 1907, 32 L. Ed.2d 513 (1972). This presumption
     of enforceability, however, only applies if the forum
     selection clause is mandatory rather than permissive.
     See Albemarle Corp. v. AstraZeneca UK Ltd., 628 F.3d
     643, 650–51 (4th Cir. 2010). A mandatory clause
     requires litigation to occur in a specified forum; a
     permissive clause permits litigation to occur in a
     specified forum but does not bar litigation elsewhere.
     Id.


                                  2
BAE Sys. Tech. Solution & Services, Inc. v. Republic of Korea’s

Defense Acquisition Program Admin., 884 F. 3d 463, 470 (4th Cir.

2018).

     A party may waive its right to remove an otherwise removable

case through a forum selection clause.    See Bartels v. Saber

Healthcare Grp., Inc., 880 F.3d 668, 679 (4th Cir. 2018);

FindWhere Holdings, Inc. v. Sys. Env’t Optimization, LLC, 626

F.3d 752, 755 (4th Cir. 2010); see also Abbington SPE, LLC v.

U.S. Bank, National Assoc., 698 F. App’x 750, 751 (4th Cir. Oct.

12, 2017) (“A defendant, however, may waive the right to remove

an action to federal court in a valid forum-selection clause.”).

“[G]iven the manner in which a forum-selection clause operates in

the removal context, . . . the plaintiff must bear the burden of

demonstrating that the defendant waived its right to remove an

otherwise removable case by agreeing to a forum-selection

clause.”   Bartels, 880 F.3d at 681.

     “In analyzing the applicability of forum selection clauses,

we use general principles of contract interpretation.”    Martin v.

Ball, 326 F. App’x 191, 194 (4th Cir. June 12, 2009).

     Turning to the contract language in the Master Agreement,

the court concludes that Nuance has not waived its right to

remove this case to federal court.     First, the operative language

of the agreement requires PCH to submit to the jurisdiction of

the federal and state courts located in West Virginia; it says


                                 3
nothing about Nuance.   Second, the language cannot reasonably be

interpreted to waive Nuance’s right to remove this case to

federal court.    The cases that plaintiff cites to suggest

otherwise rely on different language than the forum selection

clause herein.    This is important because waiver must turn on the

specific language used.

     PCH’s reliance on an opinion from the United States District

Court for the Eastern District of Virginia which stated that

“[e]ven where the language of a contract provision does not

explicitly list both parties, the provision can be enforced

against all parties to the contract” is misplaced.   Gerschick v.

ECPI College of Tech., L.C., ACTION NO. 2:09-cv-271, 2009 WL

10689485, *2 (E.D. Va. Aug. 6, 2009).   In Gerschick, the

operative contract language obligated the employee to

“irrevocably submit[ ] to the jurisdiction of the Circuit Court

of the City of Norfolk.”   Id.   Clearly, this was a mandatory

forum selection clause.    In this case, there is no such clause

because the parties were not bound to try their disputes in a

specific court.   Furthermore, even if this court were to follow

Gerschick and find the forum selection clause herein binds

Nuance, it still would not defeat Nuance’s right to removal.     The

forum selection clause in this case merely limits disputes to the

jurisdiction of the federal and state courts located in West




                                  4
Virginia of which this court is one.      Finally, the Gerschick

decision is not binding on this court.

     Nor is the court persuaded by plaintiff’s argument that the

clause herein is a hybrid forum selection clause which waived

Nuance’s right to remove this case to federal court.     See Ocwen

Orlando Holdings v. Harvard Property Trust, 526 F.3d 1379 (11th

Cir. 2008).    In Ocwen, a case discussing the contours of a hybrid

forum selection clause, the clause at issue provided:

     SELLER AND PURCHASER, WAIVE ANY OBJECTION TO THE VENUE
     OF ANY ACTION FILED IN ANY COURT SITUATED IN THE
     JURISDICTION IN WHICH THE PROPERTY IS LOCATED AND WAIVE
     ANY RIGHT TO TRANSFER ANY SUCH ACTION FILED IN ANY
     COURT TO ANY OTHER COURT.

Id. at 1381.    As the court explained,

     [W]e found that although the contract at issue
     permissively authorized suit in one forum, the forum
     became “mandatory” as to the [parties sued] because it
     requires an absolute submission by them to the
     jurisdiction of whichever of these fora [the suing
     party] chooses.

          The forum selection clause at issue here is
     likewise one such hybrid clause. The first portion of
     it is permissive. A party need not sue in Orange
     County, Florida, but if a suit is initiated there, the
     defendant’s consent to venue in Orange County is
     contractually provided. The second portion, however,
     waives the parties’ rights to “transfer” the suit, when
     filed, to “any other court.”

Id. (internal citations and quotations omitted).      The forum

selection clause in this case is not a hybrid one that bars

Nuance’s right to remove this case to this court.




                                  5
     Plaintiff has not demonstrated that Nuance waived its right

to remove an otherwise removable case.    For all these reasons,

plaintiff’s motion to remand is DENIED.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this the 31st day of March, 2020

                                    ENTER:



                                    David A. Faber
                                    Senior United States District Judge




                                6
